Citation Nr: 9902788	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately nine years and one month of 
active duty, to include the periods between April 1971 and 
August 1980, and from October 1990 to May 1991, with 
intervening and subsequent periods of service with the 
National Guard.  He served in the Southwest Asia theater of 
operations from November 3, 1990 to April 19, 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran is not represented in 
connection with this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veteran had active military service in the Southwest 
Asia theater of operations from November 1990 to April 1991. 

3.  A chronic skin disability was not manifested during the 
veterans active military service, nor has a chronic 
medically diagnosed skin disability otherwise been shown to 
be related to his active military service. 

4.  All of the veterans current skin symptoms have been 
attributed to known clinical diagnoses.


CONCLUSION OF LAW

Disability of the skin was not incurred in or aggravated by 
the veterans active military service.  38 U.S.C.A.§§ 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Further, the record 
incudes post-service evidence of skin disorders.  In view of 
the particular nature of the claimed disability and the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding 
service connection for disability due to undiagnosed 
illnesses for such veterans, the Board finds that the 
veterans claim is well-grounded under 38 U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in March 1998, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  
Also in March 1998, the RO sent a letter to the veterans 
wife, whom he had identified as having information relevant 
to his claim, and requested that she provide any evidence 
which she may have.  There is no record of a response.  
Finally, the RO sent a request for medical records to the 
veterans National Guard unit, and additional service medical 
records were subsequently obtained.  In summary, a review of 
the claims file shows that the RO has obtained, or attempted 
to obtain, all identified records of treatment.  Based on the 
foregoing, the Board finds that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

I.  Background

The veterans service medical records show treatment for a 
skin condition on two occasions.  In April 1974, the veteran 
was treated for a cysts on his left shoulder, arm and 
scrotum.  Reports of subsequent examinations in August 1977, 
July 1980 and November 1982 show that the veterans skin was 
clinically evaluated as normal.  In August 1987, an 
annual examination report shows that the veteran was 
found to have mild folliculitis.  A demobilization 
examination report, dated in April 1991, shows that his skin 
and lymphatic system were clinically evaluated as normal.  An 
accompanying report of medical history, signed by the 
veteran, shows that he denied having a skin disease.  In an 
accompanying chronological record of medical care (Form 
600), signed by the veteran, he denied having any rash, 
skin infection, sores or changes in skin color. 

VA outpatient records include reports, dated in March 1993, 
which indicate that the veteran complained of a chronic 
nodule on his left hand which he wanted removed.  He also 
complained of bumps on his left leg and left upper arm, of 
two years duration.  On examination, cysts were noted on the 
right knee, right shoulder and lower back.  The assessment 
noted a probable allergic reaction and cysts, wart vs. 
fibroma.  A May 1993 report shows that the veteran 
underwent excision of a left wrist lesion.  A pathology 
report, dated that same month, contains a diagnosis of 
dermatofibroma.  

A Persian Gulf Registry Examination report, dated in May 
1993, shows that the veteran was noted to have cysts behind 
his left ear as well as scattered papules and pustules on his 
back and buttocks.  The diagnoses were sebaceous cyst, 
posterior left ear lobe, folliculitis, back and buttocks, and 
dermatofibroma, dorsum, left hand.
An accompanying pathology report for a tissue sample taken 
from the dorsum of the left hand contains a diagnosis of 
dermatofibroma.

A military examination report (an over 40 examination), 
dated in January 1995, shows that his skin and lymphatic 
system were clinically evaluated as normal.  There is a 
notation of a one centimeter cyst on the left posterior knee. 

VA outpatient reports include a report, dated in June 1997, 
which shows that the veteran complained of a rash on both 
arms and fibrotic cysts.  On examination, the skin was found 
to be essentially normal.  A July 1997 report shows that the 
veteran reported that he had a persistent rash on his arms 
which he noticed about six to eight months before.  He also 
reported having recurrent nodular lesions on his arms and 
behind his left ear.  On examination, scattered whitish spots 
were noted on his arms.  The assessment was that he had a 
rash.  An October 1997 report shows that the veteran 
presented with a rash on both arms and several nodules on the 
left ear, back and knee.  He reported that he would break out 
in a rash after extensive workouts and that he was able to 
write on his skin and welts appear.  On examination, he 
had several hypopigmented macules on his arms, back and 
chest, as well as several nodules on his back, behind the 
left ear and on his lower extremity.  The assessment was 
tinea versicolor, resolving.  A January 1998 report shows 
that the veteran complained of a recurrent rash which he 
stated had been present since his Persian Gulf service.  He 
reported that he had been told that he had a macular rash 
secondary to tinea versicolor, and that he had had a 
sebaceous cyst behind his left ear and folliculitis on his 
back and buttocks.  The assessment was folliculitis, with a 
recommendation that he change to a specific brand of soap.  

VA examinations in April 1998 resulted in reported clinical 
diagnoses/assessments of:  tinea versicolor, folliculitis, 
right arm dermatofibroma, and left arm and bilateral buttock 
postinflammatory hyperpigmentation.

II.  Inception During Service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  The Board initially will consider 
whether the veteran suffers from a chronic skin disability 
which had its inception during service. 

For a showing of chronic disease during service there is 
required a combination of manifestations sufficient to 
identity the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  38 C.F.R. § 3.303(b).  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).

The Board is unable to find that a chronic skin disability 
was shown during the veterans service.  While he was treated 
for skin disorders twice during his service, in 1974 and 
1987, these were apparently acute conditions as evidenced by 
subsequent clinical findings of normal skin during service.  
The Board believes it significant that the veteran not only 
expressly denied any skin problems as part of an April 1991 
demobilization examination, but that his skin was clinically 
evaluated as normal at that time by trained medical 
personnel.  

Further, the Board is unable to find that a continuity of 
symptomatology is otherwise demonstrated after service to 
link any of the currently diagnosed skin disorders to the 
veterans service.  38 C.F.R. § 3.303(b).  The first medical 
evidence of treatment involving the skin is found in a VA 
outpatient treatment record dated in March 1993, 
approximately one year and ten months after separation from 
service, and the claims file does not otherwise contain an 
medical opinion which relates any current skin disorder, to 
include folliculitis, tinea versicolor, sebaceous cysts, and 
dermatofibroma, to the veterans service.  

The only evidence suggesting a relationship between any 
current disability and a period of active duty is the 
veterans own statements to this effect.  In reaching this 
decision the Board considered the veterans argument that he 
reported that he had a skin disorder at the time of his 
demobilization examination.  However, the probative value of 
his statements is outweighed by the evidence which shows that 
he denied having a skin disease in two separate documents 
which he signed at the time of his demobilization examination 
in April 1991, that his skin was clinically evaluated as 
normal at that time, that the first record of treatment for a 
skin disorder is dated one year and ten months after 
separation from service, and that no competent evidence has 
been submitted which links a current skin disorder to his 
service.  Accordingly, the elements required to establish 
service connection under 38 C.F.R. § 3.303 have not been 
satisfied, and service connection is not warranted on the 
basis of inception during service.

III.  Disability Due to an Undiagnosed Illness

The Board now turns to consideration of whether the veterans 
claim can be granted under any presumptive provisions.  In 
this regard, pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317, service connection may be established for chronic 
disability resulting from undiagnosed illness which cannot be 
attributed to any know clinical diagnosis and which became 
manifest either during active service in the Southwest Asia 
theater or operations during Persian Gulf war, or to a degree 
of 10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include signs or 
symptoms involving the skin.  38 C.F.R. § 3.317((b)(2).  It 
should also be emphasized that entitlement under these 
special provisions is only for disability which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  

The veteran essentially asserts that he has a skin disorder 
due to an undiagnosed illness.  However, the claims file 
contains several medical reports that attribute the veterans 
skin symptoms to specific disease processes which have been 
clinically diagnosed.  As to the skin disorders which have 
been medically diagnosed, the provisions of 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 cannot be used to establish service 
connection. 

Moreover, there is nothing in the record to suggest that any 
of the various medical examiners have found (or even suspect) 
that any of the veterans skin symptomatology is due to any 
disability which is not capable of medical diagnosis.  While 
the veterans lay statements as to his symptoms have been 
duly considered, various medical examinations which have 
focused on his skin symptomatology have not attributed any 
skin disorder(s) to an undiagnosed illness. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, the preponderance of the 
evidence is against the veterans claim under any theory of 
recovery, and the provisions of 38 U.S.C.A. § 5107(b) 
therefore do not allow for favorable resolution of the 
veterans appeal. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
